     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 1 of 13


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MILES QUAIFE,                                      No. 2:20-CV-2073-MCE-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    THE CITY OF REDDING, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

18   Pursuant to the parties’ stipulation for a protective order, filed on July 12, 2021, ECF No. 8, it is

19   hereby ordered as follows:

20                                    1. PURPOSES AND LIMITATIONS

21                  Disclosure and discovery activity in this action are likely to involve production of

22   confidential, proprietary, or private information for which special protection from public

23   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

24   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

25   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

26   all disclosures or responses to discovery and that the protection it affords from public disclosure

27   and use extends only to the limited information or items that are entitled to confidential treatment

28   under the applicable legal principles. The parties further acknowledge, as set forth in Section
                                                        1
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 2 of 13


 1   12.3, below, that this Stipulated Protective Order does not entitle them to file confidential

 2   information under seal; Civil Local Rule 141 and General Order No. 164 sets forth the procedures

 3   that must be followed and the standards that will be applied when a party seeks permission from

 4   the court to file material under seal.

 5                                               2. DEFINITIONS

 6                   2.1     Challenging Party: a Party or Non-Party that challenges the designation of

 7   information or items under this Order.

 8                   2.2     “CONFIDENTIAL” Information or Items: information (regardless of how

 9   it is generated, stored or maintained) or tangible things that qualify for protection under Federal

10   Rule of Civil Procedure 26(c).

11                   2.3     Counsel (without qualifier): Outside Counsel of Record and House

12   Counsel (as well as their support staff).

13                   2.4     Designating Party: a Party or Non-Party that designates information or

14   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

15                   2.5     Disclosure or Discovery Material: all items or information, regardless of

16   the medium or manner in which it is generated, stored, or maintained (including, among other

17   things, testimony, transcripts, and tangible things), that are produced or generated in disclosures

18   or responses to discovery in this matter.

19                   2.6     Expert: a person with specialized knowledge or experience in a matter

20   pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert

21   witness or as a consultant in this action.

22                   2.7     House Counsel: attorneys who are employees of a party to this action.

23   House Counsel does not include Outside Counsel of Record or any other outside counsel.

24                   2.8     Non-Party: any natural person, partnership, corporation, association, or

25   other legal entity not named as a Party to this action.

26   ///

27   ///

28   ///
                                                        2
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 3 of 13


 1                  2.9     Outside Counsel of Record: attorneys who are not employees of a party to

 2   this action but are retained to represent or advise a party to this action and have appeared in this

 3   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

 4   that party.

 5                  2.10    Party: any party to this action, including all of its officers, directors,

 6   employees, consultants, retained experts, and Outside Counsel of Record (and their support

 7   staffs).

 8                  2.11    Producing Party: a Party or Non-Party that produces Disclosure or

 9   Discovery Material in this action.

10                  2.12    Professional Vendors: persons or entities that provide litigation support

11   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

12   organizing, storing, or retrieving data in any form or medium) and their employees and

13   subcontractors.

14                  2.13    Protected Material: any Disclosure or Discovery Material that is designated

15   as “CONFIDENTIAL.”

16                  2.14    Receiving Party: a Party that receives Disclosure or Discovery Material

17   from a Producing Party.

18                                                3. SCOPE

19                  The protections conferred by this Stipulation and Order cover not only Protected

20   Material (as defined above), but also (1) any information copied or extracted from Protected

21   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

22   testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

23   Material. However, the protections conferred by this Stipulation and Order do not cover the

24   following information: (a) any information that is in the public domain at the time of disclosure to

25   a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party

26   as a result of publication not involving a violation of this Order, including becoming part of the

27   public record through trial or otherwise; and (b) any information known to the Receiving Party

28   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
                                                         3
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 4 of 13


 1   obtained the information lawfully and under no obligation of confidentiality to the Designating

 2   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

 3                                             4. DURATION

 4                  Even after final disposition of this litigation, the confidentiality obligations

 5   imposed by this Order shall remain in effect until a Designating Party agrees otherwise in writing

 6   or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)

 7   dismissal of all claims and defenses in this action, with or without prejudice; and (2) final

 8   judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

 9   reviews of this action, including the time limits for filing any motions or applications for

10   extension of time pursuant to applicable law.

11                           5. DESIGNATING PROTECTEDMATERIAL

12                  5.1     Exercise of Restraint and Care in Designating Material for Protection. Each

13   Party or Non-Party that designates information or items for protection under this Order must take

14   care to limit any such designation to specific material that qualifies under the appropriate

15   standards. The Designating Party must designate for protection only those parts of material,

16   documents, items, or oral or written communications that qualify – so that other portions of the

17   material, documents, items, or communications for which protection is not warranted are not

18   swept unjustifiably within the ambit of this Order.

19                  Mass, indiscriminate, or routinized designations are prohibited. Designations that

20   are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

21   unnecessarily encumber or retard the case development process or to impose unnecessary

22   expenses and burdens on other parties) expose the Designating Party to sanctions.

23   If it comes to a Designating Party’s attention that information or items that it designated for

24   protection do not qualify for protection, that Designating Party must promptly notify all other

25   Parties that it is withdrawing the mistaken designation.

26   ///

27   ///

28   ///
                                                        4
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 5 of 13


 1                  5.2     Manner and Timing of Designations. Except as otherwise provided in this

 2   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 3   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 4   designated before the material is disclosed or produced.

 5                  Designation in conformity with this Order requires:

 6                  (a)     for information in documentary form (e.g., paper or electronic documents,

 7   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

 8   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a

 9   portion or portions of the material on a page qualifies for protection, the Producing Party also

10   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

11   margins).

12                  A Party or Non-Party that makes original documents or materials available for

13   inspection need not designate them for protection until after the inspecting Party has indicated

14   which material it would like copied and produced. During the inspection and before the

15   designation, all of the material made available for inspection shall be deemed

16   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and

17   produced, the Producing Party must determine which documents, or portions thereof, qualify for

18   protection under this Order. Then, before producing the specified documents, the Producing Party

19   must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a

20   portion or portions of the material on a page qualifies for protection, the Producing Party also

21   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

22   margins).

23                  (b)     for testimony given in deposition or in other pretrial or trial proceedings,

24   that the Designating Party identify on the record, before the close of the deposition, hearing, or

25   other proceeding, all protected testimony.

26   ///

27   ///

28   ///
                                                        5
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 6 of 13


 1                  (c)     for information produced in some form other than documentary and for any

 2   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

 3   container or containers in which the information or item is stored the legend “CONFIDENTIAL.”

 4   If only a portion or portions of the information or item warrant protection, the Producing Party, to

 5   the extent practicable, shall identify the protected portion(s).

 6                  5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure

 7   to designate qualified information or items does not, standing alone, waive the Designating

 8   Party’s right to secure protection under this Order for such material. Upon timely correction of a

 9   designation, the Receiving Party must make reasonable efforts to assure that the material is

10   treated in accordance with the provisions of this Order.

11                   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

12                  6.1     Timing of Challenges. Any Party or Non-Party may challenge a

13   designation of confidentiality at any time. Unless a prompt challenge to a Designating Party’s

14   confidentiality designation is necessary to avoid foreseeable, substantial unfairness, unnecessary

15   economic burdens, or a significant disruption or delay of the litigation, a Party does not waive its

16   right to challenge a confidentiality designation by electing not to mount a challenge promptly

17   after the original designation is disclosed.

18                  6.2     Meet and Confer. The Challenging Party shall initiate the dispute

19   resolution process by providing written notice of each designation it is challenging and describing

20   the basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the

21   written notice must recite that the challenge to confidentiality is being made in accordance with

22   this specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge

23   in good faith and must begin the process by conferring directly (in voice to voice dialogue; other

24   forms of communication are not sufficient) within 14 days of the date of service of notice. In

25   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

26   designation was not proper and must give the Designating Party an opportunity to review the

27   designated material, to reconsider the circumstances, and, if no change in designation is offered,

28   to explain the basis for the chosen designation. A Challenging Party may proceed to the next
                                                         6
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 7 of 13


 1   stage of the challenge process only if it has engaged in this meet and confer process first or

 2   establishes that the Designating Party is unwilling to participate in the meet and confer process in

 3   a timely manner.

 4                  6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 5   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

 6   Civil Local Rule 251 within 21 days of the initial notice of challenge or within 14 days of the

 7   parties agreeing that the meet and confer process will not resolve their dispute, whichever is

 8   earlier. Each such motion must be accompanied by a competent declaration affirming that the

 9   movant has complied with the meet and confer requirements imposed in the preceding paragraph.

10   Failure by the Designating Party to make such a motion including the required declaration within

11   21 days (or 14 days, if applicable) shall automatically waive the confidentiality designation for

12   each challenged designation. In addition, the Challenging Party may file a motion challenging a

13   confidentiality designation at any time if there is good cause for doing so, including a challenge to

14   the designation of a deposition transcript or any portions thereof. Any motion brought pursuant to

15   this provision must be accompanied by a competent declaration affirming that the movant has

16   complied with the meet and confer requirements imposed by the preceding paragraph.

17                  The burden of persuasion in any such challenge proceeding shall be on the

18   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass

19   or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party

20   to sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

21   file a motion to retain confidentiality as described above, all parties shall continue to afford the

22   material in question the level of protection to which it is entitled under the Producing Party’s

23   designation until the court rules on the challenge.

24                      7. ACCESS TO AND USEOF PROTECTEDMATERIAL

25                  7.1     Basic Principles. A Receiving Party may use Protected Material that is

26   disclosed or produced by another Party or by a Non-Party in connection with this case only for

27   prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

28   disclosed only to the categories of persons and under the conditions described in this Order.
                                                           7
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 8 of 13


 1   When the litigation has been terminated, a Receiving Party must comply with the provisions of

 2   section 13 below (FINAL DISPOSITION).

 3                  Protected Material must be stored and maintained by a Receiving Party at a

 4   location and in a secure manner that ensures that access is limited to the persons authorized under

 5   this Order.

 6                  7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 7   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

 8   disclose any information or item designated “CONFIDENTIAL” only to:

 9                  (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as

10   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

11   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

12   Bound” that is attached hereto as Exhibit A;

13                  (b)    the officers, directors, and employees (including House Counsel) of the

14   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

16                  (c)    Experts (as defined in this Order) of the Receiving Party to whom

17   disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

18   and Agreement to Be Bound” (Exhibit A);

19                  (d)    the court and its personnel;

20                  (e)    court reporters and their staff, professional jury or trial consultants, mock

21   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation

22   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

23                  (f)    during their depositions, witnesses in the action to whom disclosure is

24   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

25   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

26   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

27   separately bound by the court reporter and may not be disclosed to anyone except as permitted

28   under this Stipulated Protective Order.
                                                       8
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 9 of 13


 1                  (g)        the author or recipient of a document containing the information or a

 2   custodian or other person who otherwise possessed or knew the information.

 3                  8. PROTECTED MATERIAL SUBPOENAED OR ORDERED

 4                                 PRODUCED IN OTHER LITIGATION

 5                  If a Party is served with a subpoena or a court order issued in other litigation that

 6   compels disclosure of any information or items designated in this action as “CONFIDENTIAL,”

 7   that Party must:

 8                  (a)        promptly notify in writing the party who caused the subpoena or order to

 9   issue in the other litigation that some or all of the material covered by the subpoena or order is

10   subject to this Protective Order. Such notification shall include a copy of this Stipulated

11   Protective Order; and

12                  (b)        cooperate with respect to all reasonable procedures sought to be pursued by

13   the Designating Party whose Protected Material may be affected.

14                  If the Designating Party timely seeks a protective order, the Party served with the

15   subpoena or court order shall not produce any information designated in this action as

16   “CONFIDENTIAL” before a determination by the court from which the subpoena or order

17   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

18   shall bear the burden and expense of seeking protection in that court of its confidential material –

19   and nothing in these provisions should be construed as authorizing or encouraging a Receiving

20   Party in this action to disobey a lawful directive from another court.

21                      9. A NON-PARTY’S PROTECTEDMATERIAL SOUGHT

22                               TO BE PRODUCED IN THIS LITIGATION

23                  (a)        The terms of this Order are applicable to information produced by a Non-

24   Party in this action and designated as “CONFIDENTIAL.” Such information produced by Non-

25   Parties in connection with this litigation is protected by the remedies and relief provided by this

26   Order. Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

27   additional protections.

28   ///
                                                          9
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 10 of 13


 1                  (b)     In the event that a Party is required, by a valid discovery request, to

 2   produce a Non-Party’s confidential information in its possession, and the Party is subject to an

 3   agreement with the Non-Party not to produce the Non-Party’s confidential information, then the

 4   Party shall:

 5                          (1)     promptly notify in writing the Requesting Party and the Non-Party

 6                  that some or all of the information requested is subject to a confidentiality

 7                  agreement with a Non-Party;

 8                          (2)     promptly provide the Non-Party with a copy of the Stipulated

 9                  Protective Order in this litigation, the relevant discovery request(s), and a

10                  reasonably specific description of the information requested; and

11                          (3)     make the information requested available for inspection by the

12                  Non-Party.

13                  (c)     If the Non-Party fails to object or seek a protective order from this court

14   within 14 days of receiving the notice and accompanying information, the Receiving Party may

15   produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

16   Party timely seeks a protective order, the Receiving Party shall not produce any information in its

17   possession or control that is subject to the confidentiality agreement with the Non-Party before a

18   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

19   burden and expense of seeking protection in this court of its Protected Material.

20              10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

21                  If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

22   Protected Material to any person or in any circumstance not authorized under this Stipulated

23   Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

24   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

25   the Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

26   made of all the terms of this Order, and (d) request such person or persons to execute the

27   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

28   ///
                                                        10
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 11 of 13


 1                    11. INADVERTENT PRODUCTION OF PRIVILEGED OR

 2                              OTHERWISE PROTECTED MATERIAL

 3                  When a Producing Party gives notice to Receiving Parties that certain

 4   inadvertently produced material is subject to a claim of privilege or other protection, the

 5   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

 6   26(b)(5)(B). This provision is not intended to modify whatever procedure may be established in

 7   an e-discovery order that provides for production without prior privilege review. Pursuant to

 8   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of

 9   disclosure of a communication or information covered by the attorney-client privilege or work

10   product protection, the parties may incorporate their agreement in the stipulated protective order

11   submitted to the court.

12                                        12. MISCELLANEOUS

13                  12.1    Right to Further Relief. Nothing in this Order abridges the right of any

14   person to seek its modification by the court in the future.

15                  12.2    Right to Assert Other Objections. By stipulating to the entry of this

16   Protective Order no Party waives any right it otherwise would have to object to disclosing or

17   producing any information or item on any ground not addressed in this Stipulated Protective

18   Order. Similarly, no Party waives any right to object on any ground to use in evidence of any of

19   the material covered by this Protective Order.

20                  12.3    Filing Protected Material. Without written permission from the Designating

21   Party or a court order secured after appropriate notice to all interested persons, a Party may not

22   file in the public record in this action any Protected Material. A Party that seeks to file under seal

23   any Protected Material must comply with Civil Local Rule 141 and General Order No. 164.

24   Protected Material may only be filed under seal pursuant to a court order authorizing the sealing

25   of the specific Protected Material at issue. Pursuant to Civil Local Rule 141, a sealing order will

26   issue only upon a request establishing that the Protected Material at issue is privileged,

27   protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving

28   Party's request to file Protected Material under seal pursuant to Civil Local Rule 141 is denied by
                                                        11
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 12 of 13


 1   the court, then the Receiving Party may file the information in the public record pursuant to Civil

 2   Local Rule 141 unless otherwise instructed by the court.

 3                                      13. FINAL DISPOSITION

 4                  Within 60 days after the final disposition of this action, as defined in paragraph 4,

 5   each Receiving Party must return all Protected Material to the Producing Party or destroy such

 6   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

 7   compilations, summaries, and any other format reproducing or capturing any of the Protected

 8   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

 9   submit a written certification to the Producing Party (and, if not the same person or entity, to the

10   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

11   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

12   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

13   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

15   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

16   product, and consultant and expert work product, even if such materials contain Protected

17   Material. Any such archival copies that contain or constitute Protected Material remain subject to

18   this Protective Order as set forth in Section 4 (DURATION).

19                  IT IS SO ORDERED.

20

21   Dated: July 21, 2021
                                                          ____________________________________
22                                                        DENNIS M. COTA
23                                                        UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
                                                       12
     Case 2:20-cv-02073-MCE-DMC Document 9 Filed 07/21/21 Page 13 of 13


 1                                                EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulated Protective Order that was issued by the United States District Court for

 6   the Eastern District of California on _______________ [date] in the case of Miles Quaife v.City

 7   of Redding, et al., Case No. 2:20-cv-02073-MCE-DMC. I agree to comply with and to be

 8   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

 9   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

10   solemnly promise that I will not disclose in any manner any information or item that is subject to

11   this Stipulated Protective Order to any person or entity except in strict compliance with the

12   provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16          I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone

18   number] as my California agent for service of process in connection with this action or any

19   proceedings related to enforcement of this Stipulated Protective Order.

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22   Printed name: _______________________________

23   Signature: __________________________________

24

25

26

27

28
                                                        13
